  Case 1:19-cv-00939-LPS Document 8 Filed 07/11/19 Page 1 of 2 PageID #: 102




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 ACCELERATED MEMORY TECH, LLC,

       Plaintiff,

 vs.                                                Case No. 1:19-cv-00939-LPS

 KEMP TECHNOLOGIES, INC.,                           JURY TRIAL DEMANDED

       Defendant.



DEFENDANT KEMP TECHNOLOGIES, INC.’S MOTION TO DISMISS COMPLAINT
                  FOR PATENT INFRINGEMENT

          Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Kemp Technologies,

Inc. (“Kemp”) hereby moves to dismiss Plaintiff Accelerated Memory Tech LLC’s (“AMT”)

Complaint for Patent Infringement (D.I. No. 1) for failure to state a claim upon which relief can

be granted, because the claims of asserted U. S. Patent No. 6,513,062 (“the ’062 Patent”) are

directed at unpatentable subject matter under 35 U.S.C. § 101 pursuant to Alice Corp. Pty. Ltd. v.

CLS Bank Int’l., 573 U.S. 208 (2014). The grounds for this motion are set forth more fully in

Kemp’s accompanying Memorandum of Points and Authorities, submitted herewith.




                                                1
  Case 1:19-cv-00939-LPS Document 8 Filed 07/11/19 Page 2 of 2 PageID #: 103




Dated: July 11, 2019                Respectfully submitted,

                                    By: /s/ Sean T. O’Kelly
                                    Sean T. O’Kelly (No. 4349)
                                    O’Kelly Ernst & Joyce, LLC
                                    901 N. Market Street, Suite 1000
                                    Wilmington, DE 19801
                                    302-778-400
                                    sokelly@oelegal.com

                                    OF COUNSEL:

                                    Jeffrey T. Lindgren (pro hac vice pending)
                                    Richard C. Vasquez (pro hac vice pending)
                                    Vasquez Benisek & Lindgren LLP
                                    1550 Parkside Drive, Suite 130
                                    Walnut Creek, CA 94596
                                    925-627-4250
                                    jlindgren@vbllaw.com
                                    rvasquez@vbllaw.com


                                    Counsel for Defendant Kemp Technologies, Inc.
